Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I claims 1-14 drawn to the apparatus in the reply filed on 10 Aug 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "susceptor deposition prevention member" (claim 1, 2, 4, 6, 11) and "inert gas supply portion"(claim 4).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For the purpose of examination, "susceptor deposition prevention member" (claim 1, 2, 4, 6, 11) shall be interpreted as comprising a frame, plate, or shadow frame, cover, shield or equivalents thereof in light of disclosure of susceptor deposition prevention member 15 in Fig. 2, 3 and 7, paragraph [0029]; "inert gas supply portion"(claim 4) shall be interpreted as comprising an aperture, port or opening in the container 11, or equivalents thereof in light of disclosure of gas inert gas supply portion 61 in Fig. 2, 3, 6, 7.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Further claim interpretation: 
Examiner broadly interprets “first susceptor” (52B) and “second susceptor”(52A) in light of Fig.2 and 7 and paragraph [0028] as including portions or regions of upper susceptor 52 and not necessarily be limited to two separate elements/components or assemblies. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 (and depending claim 3), 4 (and depending claim 5-7), 11 (and depending claims 12-14), and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 limitation "an upper susceptor constituted by the first susceptor and the second susceptor…the upper susceptor comprises an upper susceptor substrate holding portion including a holding surface configured to hold the substrate, and an upper susceptor peripheral portion …the susceptor deposition prevention member is provided on the upper susceptor peripheral portion" as currently claimed is unclear if the "second susceptor" and the "upper 
For the purpose of examination claim 2 shall be interpreted as "The atomic layer deposition apparatus according to claim 1, wherein the susceptor includes an upper susceptor constituted by the first susceptor and the second susceptor, and a lower susceptor configured to support the upper susceptor, the first susceptor of the upper susceptor comprises an upper susceptor substrate holding portion including a holding surface configured to hold the substrate, and the second suceptor of the upper susceptor comprises an upper susceptor peripheral portion positioned in a periphery of the upper susceptor substrate holding portion and being arranged at a lower position than the holding surface, and the susceptor deposition prevention member is provided on the upper susceptor peripheral portion" in light of instant application Fig. 2, 6, 7, and paragraph [0028] and [0092].
 In light of the above, depending claim 3 is also rejected at least due to dependency on rejected claim 2.
Claim 4 limitation "an upper susceptor constituted by the first susceptor and the second susceptor…the upper susceptor includes an upper susceptor substrate holding portion configured to hold the substrate" as currently claimed is unclear if the "first susceptor" and the "upper susceptor substrate holding portion" are the same or different portions of the upper susceptor, since claim 1 already established that the first susceptor is configured to hold the 
For the purpose of examination, claim 4 shall be interpreted as "…wherein the susceptor includes an upper susceptor constituted by the first susceptor and the second susceptor, and a lower susceptor configured to support the upper susceptor, the first susceptor of the upper susceptor comprises an upper susceptor substrate holding portion configured to hold the substrate, an inert gas supply channel configured to supply inert gas to the film-forming space via a gap between the substrate and the susceptor deposition prevention member and via a gap between the upper susceptor substrate holding portion and the susceptor deposition prevention member is formed in the susceptor, and an inert gas supply portion configured to supply the inert gas to the inert gas supply channel is provided in the film-forming container" in light of instant application Fig. 2, 6, 7, and paragraph [0028] and [0092].
 In light of the above, depending claims 5-7 are also rejected at least due to dependency on rejected claim 4.
Claim 11 limitation "an upper susceptor constituted by the first susceptor and the second susceptor…the upper susceptor includes an upper susceptor substrate holding portion configured to hold the substrate" as currently claimed is unclear if the "first susceptor" and the "upper susceptor substrate holding portion" are the same or different portions of the upper susceptor, since claim 1 already established that the first susceptor is configured to hold the substrate. In light of the instant application Fig. 2, 6, 7 and paragraph[0028] and [0092], the first susceptor and the upper susceptor substrate holding portion are the same and is denoted by the reference numeral 52B.
For the purpose of examination, claim 11 shall be interpreted as "…wherein the susceptor includes an upper susceptor constituted by the first susceptor and the second susceptor, and a lower susceptor configured to support the upper susceptor, the first susceptor of the upper susceptor comprises an upper susceptor substrate holding portion configured to hold the substrate, an inert gas supply channel configured to supply inert gas to the film-forming space via a gap between the substrate and the susceptor deposition prevention member and via a gap between the upper susceptor substrate holding portion and the susceptor deposition prevention member is formed in the susceptor, an inert gas supply portion configured to supply the inert gas to the inert gas supply channel is provided in the film-forming container, and a stage stopper gas supply channel connecting the inert gas supply channel of the susceptor and the inert gas supply portion of the film-forming container is formed in the stage stopper" in light of instant application Fig. 2, 6, 7, and paragraph [0028] and [0092].
 In light of the above, depending claims 12-14 are also rejected at least due to dependency on rejected claim 11.
Claim 14 limitation "wherein the upper susceptor comprises…an upper susceptor peripheral portion positioned in a periphery of the upper susceptor substrate holding portion" as currently claimed is unclear if "the upper susceptor peripheral portion" is the same or different than "the second susceptor" of claim1 and 11, since claim 1 established that the second susceptor is at a periphery of the first susceptor which comprises the substrate holding portion. In light of the instant application Fig. 2, 6, 7 and paragraph [0028] and [0092], the second susceptor and the upper susceptor peripheral portion are the same and is denoted by the reference numeral 52A.
For the purpose of examination, claim 14 shall be interpreted as "…wherein the upper susceptor comprises the upper susceptor substrate holding portion including a holding surface configured to hold the substrate, and the second susceptor of the upper susceptor comprises an upper susceptor peripheral portion positioned in a periphery of the upper susceptor substrate holding portion and being arranged at a lower position than the holding surface, a side surface of the upper susceptor peripheral portion is positioned more inward than a substrate-side side surface of the stage stopper, and the upper susceptor and the lower susceptor are fixed to each 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 10, 11, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 6,296,712 B1 hereinafter “Guo”) in view of Umotoy et al. (US 2007/0040265 A1 hereinafter “Umotoy”).
Regarding claim 1, Guo teaches an atomic layer deposition apparatus (comprising deposition chamber 20, Fig. 1, col 3 line 6, title; note: one of ordinary skill in the art would appreciate that atomic layer deposition is a form of chemical vapor deposition) comprising:
A film-forming container (comprising chamber 20 including sidewalls 26 and lid 28, Fig. 2) in which a film-forming process is performed on a substrate(70, Fig. 3)(col 3 line 10-16);
a vertically movable susceptor (comprising substrate support member 22, Fig. 2) provided in the film-forming container (comprising 20 with walls 26 and lid 28, Fig. 2) (col 3 line 15-16, 26-27);
a susceptor (comprising 22, Fig. 2) being configured to hold the substrate (70, Fig. 3);
and  a stage stopper (comprising purge guide 24, Fig. 3 and 4, col 3 line 58-col 4 line 16) configured to stop rising of the susceptor (comprising 22, Fig. 2) and, when in contact with the susceptor (comprising 22 including 42, Fig. 2, note: purge guide 24 contacts shoulder 42 of the support member as understood from Fig. 3, col 3 line 28-29), 
wherein the susceptor (comprising 22, Fig. 2 and 3) comprises a first susceptor (comprising upper raised portion of 22 including upper surface 38, Fig. 2 and 3, col 3 line 17-19; see annotated Fig. 3 below) configured to hold the substrate (70, Fig.3), and a second susceptor (comprising shoulder 42 including a ledge portion of 22, Fig. 3; see annotated Fig. 3 below) arranged in a periphery of the first susceptor (comprising 38, Fig. 2 and 3)(See annotated Fig. 3 of Guo below),
and a susceptor deposition prevention member (comprising heater shield 44, Fig. 3) is provided on the second susceptor (comprising 42, Fig. 3)(col 3 line 48-49).
See annotated Fig. 3 of Guo below.

    PNG
    media_image1.png
    685
    1045
    media_image1.png
    Greyscale

Guo does not explicitly teach a stage holding the susceptor wherein the stage is vertically movable.
However, Umotoy teaches a susceptor or heater structure (comprising substrate support 100, Fig. 1A, abstract,paragraph [0014] ) configured to support a substrate (104, Fig. 1A) which comprises a multiple plate structure (as shown in Fig. 1A) including a stage (i.e. 110c bottom plate, Fig. 1A) holding a susceptor (comprising middle plate 110B and top plate 110A, Fig. 1A, paragrpah [0014],[0026]). Umotoy teaches that such a configuration can enable improved thermal properties and thermal stability resulting in more uniform temperatures across the overlaying substrate (paragraph [0027]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide/configure the substrate support structure have a multiple plate structure to include a stage holding the susceptor (Guo: comprising 22, Fig. 2) in view of teachings of Umotoy in the apparatus of Guo as a known suitable alternative configuration of a substrate support structure which enables improved thermal properties and thermal stability resulting in more uniform temperatures across the overlaying substrate (Umotoy: paragraph [0027]). Furthermore, since the stage and susceptor are coupled together and the susceptor (comprising 22, Fig. 2) of Guo is vertically movable, one of ordinary skill in the art would understand that limitation “vertically movable stage” would be met.
Regarding claim 2, see discussion regarding claim interpretation in U.S.C. 112(b) rejection section above. Guo in view of Umotoy teach all the limitations of claim 1 as applied above.
 Guo further teaches:
 wherein the susceptor (comprising 22, Fig. 2 and 3) includes an upper susceptor constituted by the first susceptor (comprising upper portion of 22 including 38, Fig. 3) and the second susceptor (comprising 42, Fig. 3), 
the first susceptor (comprising upper portion of 22 including 38, Fig. 3) of the upper susceptor comprises an upper susceptor substrate holding portion including a holding surface (comprising 38, Fig. 3) configured to hold the substrate (70, Fig. 3), and the second susceptor (comprising 42, Fig. 3) of the upper susceptor comprises an upper susceptor peripheral portion positioned in a periphery of the upper susceptor substrate holding portion (comprising 38, Fig. 3) and being arranged at a lower position than the holding surface(comprising 38, Fig. 3), and
the susceptor deposition prevention member(comprising 44, Fig. 3) is provided on the upper susceptor peripheral portion (comprising 42, Fig. 3)(col 3 line 26-29).
Guo does not explicitly teach a lower susceptor configured to support the upper susceptor.
However, Umotoy teaches a susceptor or heater structure (comprising substrate support 100,Fig. 1A, abstract,paragraph [0014] ) configured to support a substrate (104, Fig. 1A) which comprises a multiple plate structure (as shown in Fig. 1A) including a stage (comprising 110c bottom plate, Fig. 1A) holding a lower susceptor (comprising middle plate 110B, Fig. 1A) and an upper susceptor (comprising top plate 110A, Fig. 1A, paragraph [0014]), wherein the lower susceptor (comprising 110B, Fig. 1A) is configured to support the upper susceptor (comprising 110A, Fig. 1A). Umotoy teaches that such a configuration can enable improved thermal properties and thermal stability resulting in more uniform temperatures across the overlaying substrate (paragraph [0027]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide or configure the substrate support structure to have a multiple plate structure and include a lower susceptor configured to support the upper susceptor (Guo: 22, Fig. 1) in view of teachings of Umotoy in the apparatus of Guo in view of Umotoy as a known suitable alternative configuration of a substrate support structure which enables improved 
Regarding claim 3, Guo in view of Umotoy teaches all of the limitations of claim 1-2 as applied above and Guo further teaches wherein a side surface of the upper susceptor peripheral portion (comprising 42, Fig. 3) is positioned more inward than a substrate-side side surface (comprising 72, Fig. 3) of the stage stopper (comprising 24, Fig. 3). (Note: “substrate-side side surface” is interpreted to mean a substrate facing side surface.) Furthermore, since Umotoy further teaches fixing (i.e. brazing) upper plate (110a, Fig. 1A) and lower plate (110b, Fig. 1A) across an entire interface between the plates (paragraph [0026]), one of ordinary skill in the art would understand that limitation “fixed to each other at the upper susceptor peripheral portion” would be met since the entire facing portions of the upper susceptor and the lower susceptor would be fixed together when applying the teachings of Umotoy and modifying the apparatus of Guo in claim 2 rejection above.
Regarding claim 4, Guo in view of Umotoy teaches all of the limitations of claim 1 as applied above and Guo further teaches:
wherein the susceptor (comprising 22, Fig. 2) includes an upper susceptor constituted by the first susceptor (comprising upper portion of  38, Fig. 3)and the second susceptor(comprising a ledge portion of 22 including shoulder 42, Fig. 3),  the first susceptor (comprising 38, Fig. 3) of the upper susceptor compr77ises an upper susceptor substrate holding portion configured to hold the substrate (70, Fig. 3) (see annotate Fig. 3 of Guo above);
an inert gas supply channel (comprising gas channel 40, Fig. 2, col 3 line 19-23) configured to supply inert gas (i.e. purge gas) to the film-forming space (i.e. region between showerhead 36 and substrate support surface 38, Fig. 2) via a gap (see annotated Fig. 3 below) between the substrate (70, Fig. 3) and the susceptor deposition prevention member (comprising 44, Fig. 3) and via a gap (comprising purge gas passage See annotated Fig. 3 of Guo below), and
an inert gas supply portion (i.e. port) configured to supply the inert (i.e. purge) gas to the inert gas supply channel (comprising 40, Fig. 2) is provided in the film-forming container (comprising 20, Fig. 2). More specifically, the gas channel 40 extends to an outside of the container 2o through a bottom wall 30 (col 3 line 11-12) which would necessarily have an opening or port for gas delivery into the inert gas supply channel 40.
 See annotated Fig. 3 below.

    PNG
    media_image2.png
    799
    1328
    media_image2.png
    Greyscale

Guo does not explicitly teach a lower susceptor configured to support the upper susceptor.
However, Umotoy teaches a susceptor or heater structure (comprising substrate support 100,Fig. 1A, abstract, paragraph [0014] ) configured to support a substrate (104, Fig. 1A) which comprises a multiple plate structure (as shown in Fig. 1A) including a stage (comprising 110c bottom plate, Fig. 1A) holding a lower susceptor (comprising middle plate 110B, Fig. 1A) and an upper susceptor (comprising top plate 110A, Fig. 1A, paragraph [0014]), wherein the lower susceptor (comprising 110B, Fig. 1A) is configured to support the upper susceptor (comprising 110A, Fig. 1A). Umotoy teaches that such a configuration can enable improved thermal properties and thermal stability resulting in more uniform temperatures across the overlaying substrate (paragraph [0027]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide or configure the substrate support structure to have a multiple plate structure and include a lower susceptor configured to support the upper susceptor (Guo: 22, Fig. 2) in view of teachings of Umotoy in the apparatus of Toyoda in view of Umotoy and Guo as a known suitable alternative configuration of a substrate support structure which enables improved thermal properties and thermal stability resulting in more uniform temperatures across the overlaying substrate (Umotoy: paragraph [0027]).
Regarding claim 5, Guo in view of Umotoy teaches all of the limitations of claims 1, 4 as applied above including an inert gas supply channel (Guo: comprising 40, Fig. 2) formed in the susceptor (Guo: comprising 22, Fig. 2), but does not explicitly teach that the inert gas supply channel is constituted by an upper inert gas supply channel formed in the upper susceptor, and lower inert gas supply channel formed in the lower susceptor, and the upper inert gas supply channel and the lower inert gas supply channel communicate with each other.
However, Umotoy further teaches an upper inert gas supply channel (comprising feed through 129c, Fig. 1A) formed in the upper susceptor (comprising 110a, Fig. 1A), and lower inert gas supply channel (comprising feedthrough 130c, Fig. 1A) formed in the lower susceptor (comprising 110b, Fig. 1A), and the upper inert gas supply channel (comprising 129c, Fig. 1A) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the inert gas supply channel (Guo: 40, Fig. 2) to comprise an upper inert gas supply channel formed in the upper susceptor, and lower inert gas supply channel formed in the lower susceptor, and the upper inert gas supply channel and the lower inert gas supply channel communicate with each other in view of teachings of Umotoy in the apparatus of Guo in view of Umotoy as a known suitable alternative configuration of inert gas supply channels enabling delivery of purge/inert gas to the edge of the substrate to control processing rates at the edge of the substrate (Umotoy: paragraph [0015]).
Regarding claim 6, Guo in view of Umotoy teaches all of the limitations of claim 1 and 4 as applied above and Guo further teaches:
an inert gas discharge port is formed by the gap (comprising 52, Fig. 3) between the substrate (70, Fig. 3) and the susceptor deposition prevention member (comprising 44, Fig. 3),the inert gas discharge port is continuously formed along the entire periphery of the vicinity of the upper susceptor substrate holding portion (comprising 38, Fig. 3) (col 4 line 51-57) (since gap 52 is an annular space between the susceptor deposition prevent member 44 and the outer surface of support member 22, it is understood that the inert gas discharge port comprising the gap 52 is continuously formed along the entire periphery of the vicinity of the upper susceptor substrate holding portion (comprising 38, Fig. 3).
Regarding claim 7, Guo in view of Umotoy teaches all of the limitations of claim 1, 4, and 6. Regarding limitation “wherein the inert gas is discharged from the inert gas discharge port at a temperature within ±10% of a surface temperature of the stage” is an intended use/functional limitation.  Since Guo in view of Umotoy teaches all of the structural limitations Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP 2114. II.
Regarding claim 8, Guo in view of Umotoy teaches all of the limitations of claims 1, 2 as applied above and Guo further teaches wherein an inert gas supply channel (comprising 40, Fig. 2) configured to supply inert gas (i.e. purge gas) from outside is provided in the susceptor (comprising 22, Fig. 2)(col 3 line 19-23), and an inert gas supply port (comprising annular passage 52, Fig. 3; note “supply port” is interpreted broadly as comprising a hole, opening or passage) communicating with the inert gas supply channel (comprising 40, Fig. 2, col 3 line 19-23) is formed at a position between the upper susceptor substrate holding portion (comprising 38, Fig. 3) and the upper susceptor peripheral portion (comprising 42, Fig. 3).
Regarding claim 10, Guo in view of Umotoy teaches all of the limitations of claim 1 as applied above and Guo further teaches wherein an inert gas vent (comprising an opening formed at the bottom of the chamber/container 20 including the opening which would necessarily be formed at the bottom of channel 40, Fig. 2) connected to the inert gas supply channel (40, Fig. 3) is formed in the film-forming container (comprising 20 including bottom wall 30, Fig. 2)(note: the claim does not specify the details regarding how the inert gas vent is connected to the inert gas supply channel. The claim only requires a vent/hole formed in the chamber and some connection/relationship between the inert gas vent and the inert gas channel).
Regarding claim 11
wherein the susceptor (comprising 22, Fig. 2) includes an upper susceptor constituted by the first susceptor (comprising upper portion of  38, Fig. 3)and the second susceptor(comprising a ledge portion of 22 including shoulder 42, Fig. 3),  the first susceptor (comprising 38, Fig. 3) of the upper susceptor comprises an upper susceptor substrate holding portion configured to hold the substrate (70, Fig. 3) (see annotate Fig. 3 of Guo above);
an inert gas supply channel (comprising gas channel 40, Fig. 2, col 3 line 19-23) configured to supply inert gas (i.e. purge gas) to the film-forming space (i.e. region between showerhead 36 and substrate support surface 38, Fig. 2) via a gap (see annotated Fig. 3 below) between the substrate (70, Fig. 3) and the susceptor deposition prevention member (comprising 44, Fig. 3) and via a gap (comprising purge gas passage 52, Fig. 3; see annotated Fig. 3 below)  between the upper susceptor substrate holding portion (comprising 38, Fig. 3) and the susceptor deposition prevention member (comprising 44, Fig. 3) is formed in the susceptor (col 4 line 51-57) (See annotated Fig. 3 of Guo below), and
an inert gas supply portion (i.e. port or opening, formed at the bottom of chamber and vertical shaft 41 including the opening of the bottom of the gas channel 40, Fig. 2) configured to supply the inert (i.e. purge) gas to the inert gas supply channel (comprising 40, Fig. 2) is provided in the film-forming container (comprising 20 including bottom wall 30, Fig. 2). More specifically, the gas channel 40 extends to an outside of the container 2o through a bottom wall of the chamber/container which would necessarily have an opening or port for gas delivery into the inert gas supply channel 40;
a stage stopper gas supply channel (comprising purge holes 66 formed in gas guide 24, Fig. 3, the purge holes 66 supply the purge gas into the chamber region above the wafer and between the shower head and the wafer) connecting the inert gas supply channel (comprising 40, Fig. 2) of the susceptor and the inert gas supply portion (see 
 See annotated Fig. 2 and 3 below. The dotted arrow shows the inert gas flow path.

    PNG
    media_image3.png
    838
    1460
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    853
    1125
    media_image4.png
    Greyscale

Guo does not explicitly teach a lower susceptor configured to support the upper susceptor.
However, Umotoy teaches a susceptor or heater structure (comprising substrate support 100,Fig. 1A, abstract, paragraph [0014] ) configured to support a substrate (104, Fig. 1A) which comprises a multiple plate structure (as shown in Fig. 1A) including a stage (comprising 110c bottom plate, Fig. 1A) holding a lower susceptor (comprising middle plate 110B, Fig. 1A) and an upper susceptor (comprising top plate 110A, Fig. 1A, paragraph [0014]), wherein the lower susceptor (comprising 110B, Fig. 1A) is configured to support the upper susceptor (comprising 110A, Fig. 1A). Umotoy teaches that such a configuration can enable improved thermal properties and thermal stability resulting in more uniform temperatures across the overlaying substrate (paragraph [0027]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide or configure the substrate support structure to have a multiple plate structure and include a lower susceptor configured to support the upper susceptor (Guo: 22, Fig. 2) in view of teachings of Umotoy in the apparatus of Toyoda in view of Umotoy and Guo as a known suitable alternative configuration of a substrate support structure which enables improved thermal properties and thermal stability resulting in more uniform temperatures across the overlaying substrate (Umotoy: paragraph [0027]).
Regarding claim 13, Guo in view of Umotoy teaches all of the limitations of claim 1 and 11 as applied above and Guo further teaches wherein the second susceptor (comprising shoulder 42, Fig. 3) is arranged at a position between a substrate-side (i.e. substrate facing side) side surface (comprising 72, Fig. 3) of the stage stopper (comprising 24, Fig. 3) and a side surface of the first susceptor (comprising upper portion of 22 including 38, Fig. 2 and 3) just below the substrate (comprising 70, Fig. 3).
Regarding claim 14, see U.S.C. 112(b) section above regarding claim interpretation.
Guo in view of Umotoy teaches all of the limitations of claim 1 and 11 above and Guo further teaches:
wherein the upper susceptor (comprising upper portion of 22, Fig. 2) comprises the upper susceptor substrate holding portion including a holding surface (comprising 38, Fig. 2 and 3) configured to hold the substrate (70, Fig. 3), and the second susceptor of the upper susceptor comprises an upper susceptor peripheral portion (comprising 42, Fig. 3) positioned in a periphery of the upper susceptor substrate holding portion (comprising 38, Fig. 3) and being arranged at a lower position than the holding surface (comprising 38, Fig. 3), a side surface of the upper susceptor peripheral portion is positioned more inward than a substrate-side (interpreted as a substrate facing side) side surface of the stage stopper (comprising 24, Fig. 3).
See annotated Fig. 3 below.

    PNG
    media_image5.png
    756
    1036
    media_image5.png
    Greyscale

Regarding limitation  “the upper susceptor and the lower susceptor are fixed to each other at the upper susceptor peripheral portion,” since Umotoy further teaches fixing (i.e. brazing) upper plate (110a, Fig. 1A) and lower plate (110b, Fig. 1A) across an entire interface between the plates (paragraph [0026]), one of ordinary skill in the art would understand that limitation “fixed to each other at the upper susceptor peripheral portion” would be met since the entire facing portions of the upper susceptor and the lower susceptor would be fixed together when applying the teachings of Umotoy and modifying the apparatus of Guo in claim 2 rejection above.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 6,296,712 B1 hereinafter “Guo”) in view of Umotoy et al. (US 2007/0040265 A1 hereinafter “Umotoy”) as applied to claims 1-8 above and further in view of Kennedy et al. (US 6,306,244 B1 hereinafter “Kennedy”).
Regarding claim 9, Guo in view of Umotoy teaches all of the limitations of claim 1, 2, and 8 as applied above including an inert gas supply port (Guo: comprising 52, Fig. 3) but does not explicitly teach a plurality of inert gas supply ports.
However, Kennedy teaches a susceptor (comprising substrate holder 12, Fig. 1) including a plurality of inert gas delivery channels (comprising clearance gas delivery channels 38 configured to delivery helium, Fig. 2 and 3, col 3 line 47-51) having a plurality of inert gas supply ports (comprising orifices 40, Fig. 2 and 3) (col 3 line 57-59; claim 1 and 13).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of inert gas supply ports in view of teachings of Kennedy in the apparatus of Guo in view of Umotoy to as a known suitable alternative configuration of an inert/purge gas supply system to enable spreading/diffusing/spraying the inert gas in the deposition apparatus for uniform substrate processing.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US 6,296,712 B1 hereinafter “Guo”) in view of Umotoy et al. (US 2007/0040265 A1 hereinafter “Umotoy”) as applied to claims 1-8 above and further in view of Kawano (US 2004/0221808 A1).
Regarding claim 12, Guo in view of Umotoy teaches all of the limitations of claim 1 and 11 as applied above including a stage and a susceptor (see teachings of Guo and Umotoy as applied above in claim 1) and but does not explicitly teach wherein a plate electrode is arranged at a position facing the stage, the stage and the susceptor are electrically connected to each other, and the stage stopper and the susceptor are electrically connected to each other via a metal o-ring.
However, Kawano teaches a deposition apparatus (comprising thin-film deposition apparatus 1, Fig. 1A, paragraph [0046]) wherein a plate electrode (comprising showerhead 6, Fig. 1A and 2A, paragraph [0048]) is arranged at a position facing the stage/substrate support 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plate electrode (i.e. configure the showerhead 36 of Guo to be an electrode) arranged in a position facing the stage in view of teachings of Kawano in the apparatus of Guo in view of Umotoy to enable plasma enhanced atomic layer deposition processing.
Kawano further teaches the stage stopper (comprising separation plate 38, Fig. 3A) and 71the susceptor (4, Fig. 3A) are electrically connected to each other via a metal o-ring (comprising o-ring gasket 30 made of tubular coil sring 32 and aluminum coating 31, Fig. 3A-3C, paragraph [0063]-[0065]). Kawano teaches that such a configuration can enable eliminating an electric potential difference between the susceptor (4, Fig. 1A) and the transfer chamber sidewall to suppress undesired plasma generation (paragraph [0065]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a metal-o-ring to electrically connect the susceptor to the stage stopper in view of teachings of Kawano in the apparatus of Guo in view of Umotoy to enable suppressing undesired plasma generation (paragraph [0065]). Further, regarding limitation “the stage and the susceptor are electrically connected to each other” since Guo in view of Umotoy as applied in claim 1 teaches forming a multiple layer structure for a substrate support wherein the stage (Umotoy: comprising 110c bottom plate, Fig. 1A) is joined to a lower susceptor (Umotoy: comprising middle plate 110B, Fig. 1A) via brazing (paragraph [0026]), one of ordinary skill in the art would understand that the stage and the susceptor would be electrically connected to each other, thus meeting limitation “the stage and the susceptor are electrically connected to each other.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Toyoda et al.(US 2016/0024650 A1 hereinafter “Toyoda”) teaches a deposition apparatus (comprising substrate processing apparatus 100 for forming films, Fig. 1, paragraph [0033]) comprising a vertically movable susceptor (comprising substrate supporting member 210 including substrate setting tray 212, Fig. 1, paragraph [0036]) provided in the film-forming container (comprising 202, Fig. 1); a stage stopper (comprising partition plate 204, Fig. 1, 2, 3A, 3B, 3C, 3D, 4A, 4B, 9A-9C) and a stage stopper supply channel (comprising 301a, Fig. 4A, paragraph [0054]).
Mizukami et al. (US 6,045,862 A) teaches an inert gas vent hole (comprising hole in chamber 1 where gas introducing pipe 14 extends through) in the container (chamber 1, Fig. 1).
Mizuno et al. (US 2001/0042514 A1) teaches stage stopper (comprising 4, Fig. 1, 2A-2B, 3) including a stage stopper gas supply channel (200, Fig. 2A and 2B) connected to an inert gas supply channel (comprising supply passages 203, Fig. 1, 2A and 2B, and 3, paragraph [0068]) formed in the susceptor (comprising vertically movable heating holder 3, Fig. 1-3, paragraph [0053]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778.  The examiner can normally be reached on Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        

/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716